The opinion of the court was delivered by
Harvey, J.:
This is an action on a promissory note. The jury answered special questions and returned a general verdict for plaintiff, upon which judgment was rendered. The defendant appeals from an order overruling a motion for a new trial and assigns that ruling as error.
The note was signed by defendant and payable by its terms to the First National Bank of Logan, Kan. It was delivered to R. C. Hutchinson in payment of stock in an oil company, and by Hutchinson sold to the bank. The evidence did not show that the bank officials knew anything about the oil company nor that they had authorized Hutchinson or his associates to take notes payable to the bank. At the time the bank bought the note no indorsement was made upon it as none was necessary. Appellant contends that since the note was not indorsed at the time it was purchased by the bank, the bank could not be a holder in due course. This question need not be decided for it is not material. The bank is not a party to this action. The plaintiff bought the note from the bank, and at the time he purchased it the note was indorsed by a proper official óf the bank and delivered to plaintiff at that time, and it was thereby negotiated to plaintiff within the meaning of section 6557 of the General Statutes of 1915.
The defense was fraudulent representations of Hutchinson which *368induced defendant to sign the note, and that plaintiff had knowledge of that fraud, failure of consideration, and a denial that plaintiff was a holder in due course. In answer to special questions the jury found that the note was obtained from the defendant by the false and fraudulent representations of Hutchinson and other persons named, and also found that the plaintiff purchased the note in good faith, for value, before maturity, without actual knowledge or notice that the note had been obtained by fraud. This is a finding that the plaintiff is a holder in due course within the meaning of sections 6579 and 6583 of the General Statutes of 1915. As such holder he is entitled to recover the amount of the note from the maker. (Gen. Stat. 1915, § 6584.)
So far as the form of the note in concerned, it is a negotiable instrument. (Bank v. Dickinson, 102 Kan. 564, 171 Pac. 636.)
The judgment of the court below is affirmed.
Dawson, J., not sitting.